NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2013-20

IN THE MATTER OF THE
ARBITRATION BETWEEN
PBA LOCAL NO. 122
(SHERIFF'S OFFICER
MICHAEL ROUSE)
AND COUNTY OF
GLOUCESTER.
_________________________

                Argued March 14, 2022 – Decided March 28, 2022

                Before Judges Sabatino and Rothstadt.

                On appeal from the Superior Court of New Jersey, Law
                Division, Gloucester County, Docket No. L-1420-20.

                Timothy J. Prol argued the cause for appellant Sheriff's
                Officer Michael Rouse (Alterman & Associates, LLC,
                attorneys; Stuart J. Alterman and Timothy J. Prol, on
                the briefs).

                Michael J. DiPiero argued the cause for respondent
                County of Gloucester (Brown & Connery, LLP,
                attorneys; Michael J. DiPiero, on the brief).

PER CURIAM
        Appellant Michael Rouse is a county sheriff’s officer who received a five-

day suspension for a minor disciplinary violation at work. Represented by

counsel, he attempted to challenge the discipline. The dispute was referred to

an arbitrator, who rejected appellant's claim in a twenty-four-page written

decision. Appellant then filed a complaint in the Law Division seeking to set

aside the arbitrator's ruling. The Law Division judge upheld the arbitrator's

decision, and this appeal ensued.

        We affirm, as we agree with the trial court that appellant has failed to

satisfy the narrow grounds under N.J.S.A. 2A:24-8 for vacating an arbitrator's

determination. We also reject appellant's other theories for reversal.

                                         I.

        The parties are familiar with the chronology of this matter, and we need

not detail that background comprehensively. The following discussion will

suffice for the purposes of this opinion.

        In January 2019, appellant was served with a notice of minor disciplinary

action by the New Jersey Department of Civil Service for conduct stemming

from an incident that occurred on April 24, 2018. As of the time of the incident,

there was a collective bargaining agreement ("CBA")1 in force between


1
    Various documents in the record also describe the agreement as a "CNA."
                                                                            A-2013-20
                                         2
appellant's labor union and his public employer, the County of Gloucester. The

CBA expired on December 31, 2018, but it continued to be in effect thereafter

pending the ratification of a successor agreement.

      As prescribed by the CBA, appellant exhausted three "levels" of the

grievance procedure with progressively higher-ranking Sheriff's Department

officials before requesting arbitration.       Under "Level Four" of the CBA's

procedure, appellant needed his union (also described as his "majority

representative") to document its support of his arbitration request in order to

obtain a hearing before an arbitrator appointed by the Public Employment

Relations Commission ("PERC").

      The purpose of this contractual requirement for union support of an

employee's Level Four arbitration request under the CBA was explained in depth

in the arbitrator's decision as follows:

             [G]iven the language chosen by the drafters concerning
             Article III.C.1., Level Four and D.1. [of the CBA], I
             find that the objectives sought to be achieved by the
             parties who negotiated the language may be inferred,
             and they are, the efficient management of limited
             financial resources with due regard for the duty of fair
             representation. In contrast to the financial interests of
             the majority representative at Level One through Level
             Three of the Grievance procedure, such financial
             interests are far greater at the arbitration stage due to
             the much higher costs incurred, e.g., attorney fees,
             arbitrator fees, court reporters, etc. If no contractual

                                                                         A-2013-20
                                           3
            check were in place on the right to arbitrate, all it would
            take is one litigious unit member to significantly
            deplete the union treasury by filing frivolous or non-
            meritorious arbitration demands. In turn, this would
            have a detrimental impact on the resources available to
            engage in collective negotiations, to support other
            grievances deemed important to the bargaining unit as
            a whole, to support other individual grievances deemed
            meritorious and would inevitably strain the
            labor/management relationship as well. Thus, I find that
            the logical objectives sought to be achieved by the
            parties who negotiated Article III.C.1. and D.1. of the
            Agreement can be discerned from the language chosen,
            and the permissible inferences drawn therefrom. Thus,
            I find that the parties who negotiated the language of
            Article III.C.1. and D.1. expressed an intent, for sound
            reasons, to preclude individual action at the arbitration
            stage.

            [(Emphasis added).]

      The record reflects that appellant individually filed a Level Four

arbitration request with PERC on June 19, 2019. However, that request was not

accompanied by a document showing the support of his labor union, as required

by the CBA. The County accordingly moved before PERC to dismiss the

arbitration request, pointing to language in the CBA specifying that only

appellant's union is permitted to submit a grievance to arbitration and only "after

determining that the grievance is meritorious." The County attached a verified

text message from Nick Barbetta, a PBA Local 122 delegate, confirming that



                                                                             A-2013-20
                                        4
the union "will not be proceeding with arbitration in the [R]ouse discipline

matter." (Emphasis added).

      Appellant contends there was some confusion about whether PBA Local

122 was supposed to be serving as his majority representative after the CBA

contract period expired, or whether an affiliated entity of PBA Local 122 known

as the Gloucester County Sheriff and Officer Association ("GCSOA") was

responsible for fulfilling that role.2

      It was not until January 23, 2020 that PERC ultimately received from

appellant's counsel a formal arbitration request form filled out by Barbetta

stating that PBA Local 122 was, in fact, approving appellant's arbitration request

as his majority representative. By that point, the thirty-day filing deadline for a

Level Four arbitration request under Article III.D.1. of the CBA had long

expired.

      PERC appointed an arbitrator in March 2020, referring to that arbitrator

the contested issue of whether appellant's Level Four hearing request was

procedurally deficient for lack of timely union support. After considering the



22
  According to appellant, there was uncertainty at the time as to how a June 17,
2019 Memorandum of Agreement ("MOA") between the County and PBA Local
122 affected whether the GCSOA unit of PBA Local 122 would still be his
authorized majority representative in connection with his arbitration request.
                                                                             A-2013-20
                                         5
matter, the arbitrator issued the aforementioned lengthy written decision on

September 30, 2020, granting the County's motion to dismiss the arbitration

request on the grounds of procedural noncompliance.

      Among other things, the arbitrator found that any confusion as to whether

the GCSOA or the PBA was in fact appellant's majority representative was in

fact largely inconsequential and did not prejudice appellant. Specifically, the

arbitrator noted that neither the GCSOA nor PBA approved of appellant's June

19, 2019 arbitration request when it was submitted to PERC, as required for that

request to proceed.

      The arbitrator further pointed out that when appellant did finally secure

the approval of a union representative, in the form of Barbetta's email to

appellant's counsel, Barbetta's email signature read "State Delegate, Gloucester

County PBA Local #122," excluding any reference to the GCSOA. In other

words, according to the arbitrator, "it appears that even [appellant]

acknowledged that PBA Local 122 was the majority representative."

      Citing D'Arrigo v. N.J. State Bd. of Mediation, 119 N.J. 74 (1990), the

arbitrator emphasized that "unless language in the [CBA] clearly permits an

individual bargaining unit member to process his or her grievance to arbitration,

then only the majority representative can take such action on behalf of an


                                                                           A-2013-20
                                       6
individual bargaining unit member." (Emphasis added). Applying Articles

III.C.1. and III.D.1. of the CBA, which delineate the grievance procedures under

Level Four and at arbitration, the arbitrator concluded that "an individual

sheriff's officer cannot legitimately file a demand for arbitration as an

individual."

      Noting that appellant's June 19, 2019 arbitration demand is signed by

appellant's attorney alone, without any indication that the attorney also

represents the union, or that the union contemporaneously approved the filing,

the arbitrator determined that appellant filed the demand as a lone actor without

standing to do so.

      The arbitrator further concluded that appellant had not "cured the issue of

standing in a timely manner." The arbitrator noted the CBA's admonition to

process grievances "as rapidly as possible," absent mutual agreement to extend

the timelines delineated under Article III. Bearing that directive in mind, the

arbitrator ruled that appellant's revised January 23, 2020 arbitration request, four

months after the Level Three grievance had been dismissed, was untimely.

      Appellant then brought the present action in the Law Division in a

summary action pursuant to N.J.S.A. 2A:24-7, seeking to vacate the arbitrator's

decision. Upon considering the parties' submissions and oral argument, the Law


                                                                              A-2013-20
                                         7
Division judge issued a written opinion on February 19, 2021, concluding that

appellant had not established any of the limited grounds under N.J.S.A. 2A:24 -

8 to set aside the arbitrator's ruling.

                                          II.

      On appeal, appellant contends the arbitrator exceeded his authority in

deeming the Level Four hearing request to be procedurally defective, and acted

contrary to public policy and principles of due process. Appellant further

submits the arbitrator's ruling was preempted by N.J.S.A. 2A:24-3, an

enforcement provision within the statute applicable to arbitration of collective

bargaining agreements, N.J.S.A. 2A:24-1 to -11. Lastly, appellant maintains the

arbitrator was arbitrary and unreasonable in declining to consider his grievance

on the merits, and that the trial court erred in upholding that decision. None of

these points are persuasive.

      In considering this matter, we are guided by recognized limitations upon

the scope of judicial review of arbitral decisions. As a general matter, reviewing

courts must remain "mindful of the fact that the arbitrator's interpretation of the

contract controls." Borough of East Rutherford v. East Rutherford PBA Local

275, 213 N.J. 190, 201 (2013) ("Local 275"). In addition, it is well established

that, given New Jersey's "strong preference for judicial confirmation of


                                                                             A-2013-20
                                          8
arbitration awards," N.J. Turnpike Authority v. Local 196, I.F.T.P.E., 190 N.J.

283, 292 (2007) ("Local 196") (quoting Weiss v. Carpenter, Bennett &

Morrissey, 143 N.J. 420, 442 (1996)), reviewing courts "may not substitute

[their] judgment for that of a labor arbitrator and must uphold an arbitral

decision so long as the award is 'reasonably debatable.'" Id. at 301 (emphasis

added).

      Under the specific terms of the statute, a court may vacate or modify an

arbitration award in only the following circumstances, as recited by the trial

court in its decision:

             a. Where the award was procured by corruption, fraud
             or undue means;

             b. Where there was either evident partiality or
             corruption in the arbitrators, or any thereof;

             c. Where the arbitrators were guilty of misconduct in
             refusing to postpone the hearing, upon sufficient cause
             being shown therefor, or in refusing to hear evidence,
             pertinent and material to the controversy, or of any
             other misbehaviors prejudicial to the rights of any
             party;

             d. Where the arbitrators exceeded or so imperfectly
             executed their powers that a mutual, final and definite
             award upon the subject matter submitted was not made.

             [N.J.S.A. 2A:24-8.]



                                                                         A-2013-20
                                       9
      Here, appellant essentially contends that the final ground for relief under

N.J.S.A. 2A:24-8 pertains: subsection (d) (an arbitrator "exceeding" his

powers). That narrow circumstance has not been demonstrated here.

      The arbitrator's refusal to hear the merits of the case was manifestly

justified by appellant's failure to have his labor union provide a timely

submission to PERC, documenting that the union supported his arbitration

request and had deemed the matter sufficiently meritorious to expend the union's

resources. The arbitrator provided ample reasons for rejecting appellant's claim

that this deficiency must be excused due to alleged confusion over the identity

of his majority representative following the end of the CBA contract period. At

the very least, the arbitrator's ruling of procedural deficiency was "reasonably

debatable." Local 196, 190 N.J. at 301.

      Likewise, the arbitrator did not exceed his powers by interpreting the CBA

to require the union's support of appellant's request for arbitration. The plain

terms of the CBA require such union support and a determination that this minor

discipline case is worthy of the expenditure of the union's resources. 3




3
  We need not address or resolve here whether the union's failure to provide
appellant with timely support of his arbitration request amounts to a breach of
the union's duty of fair representation.
                                                                           A-2013-20
                                       10
      We reject appellant's suggestion that the arbitrator's ruling was offensive

to public policy or norms of due process. As we have already quoted above, the

arbitrator provided a detailed and thoughtful explanation of policy -based

reasons for why the CBA was designed to have the union screen out cases in

which it would be unwise for it to expend its limited resources. There was no

deprivation of due process. Indeed, appellant himself failed to appear for his

initial departmental hearing and fully take advantage of all the steps available

to him for redress.

      Further, we reject appellant's effort to construe N.J.S.A. 2A:24-3 as a basis

to preempt the arbitrator's authority and to confer upon him an alleged right to

a jury trial. That statutory provision, consisting of two sentences, reads as

follows:

            Where a party is aggrieved by the failure, neglect or
            refusal of another to perform under a written agreement
            providing for arbitration, the Superior Court may in a
            summary action direct that the arbitration proceed in
            the manner provided for in the agreement. The party
            alleged to be in default may demand a jury trial as to
            the issue that there has been no agreement in writing for
            an arbitration or that there has been no failure to comply
            therewith.

            [N.J.S.A. 2A:24-3 (emphasis added).]




                                                                             A-2013-20
                                       11
      Under the first sentence of N.J.S.A. 2A:24-3, appellant is plainly the

"party . . . aggrieved by the failure . . . or refusal of another [party]," i.e., the

County, to arbitrate his grievance. That is exactly why appellant filed his

verified complaint and summary action in the Law Division: to have a judge

compel the recalcitrant County (which had moved to dismiss the matter) to

arbitrate the merits of his case. Notably, the statute does not require the court

to compel such forced participation, but instead uses the permissive term "may."

See Aponte-Correa v. Allstate Ins. Co., 162 N.J. 318, 325 (2000) ("Under the

'plain meaning' rule of statutory construction, the word 'may' ordinarily is

permissive and the word 'shall' generally is mandatory."); see also State v. C.W.,

449 N.J. Super. 231, 250 (App. Div. 2017) (same).

      The second sentence of N.J.S.A. 2A:24-3 provides the "party alleged to

be in default" of an alleged duty to arbitrate, i.e., the County, with the right to

assert justifications for not taking part in a demanded arbitration.           Such

justifications may include the lack of a written agreement requiring that

recalcitrant party to arbitrate, or an assertion that the party has not failed to

comply with its obligations under an agreement. The right to a jury trial to

resolve the issue of justification, if any, belongs under the statute to the party




                                                                              A-2013-20
                                        12
accused of wrongfully refusing to arbitrate, not the party that wants to compel

arbitration. Hence, appellant's preemption argument is unavailing.

      Lastly, we discern no basis to conclude the arbitrator's decision was

arbitrary, unreasonable, or capricious. Like the trial court, we are satisfied that

the decision was, at the very least, within the zone of reasonably debatable

analyses.

      All other arguments raised before us lack sufficient merit to warrant

discussion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                             A-2013-20
                                       13